EXHIBIT 10.1
AMENDMENT NO. 1
TO
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
This Amendment No. 1 to Amended and Restated Employment Agreement (this
“Amendment”) is made and entered into as of the 23rd day of March, 2010, by and
between Willbros United States Holdings, Inc. (formerly known as Willbros USA,
Inc.), a Delaware corporation (the “Corporation”), and Robert R. Harl (the
“Executive”).
RECITALS
A. Effective as of December 31, 2008, the Corporation and the Executive entered
into that certain Amended and Restated Employment Agreement (the “Agreement”).
B. The Corporation and the Executive desire to amend the Agreement in certain
respects, as set forth in this Amendment.
C. Terms used in this Amendment shall have the same meanings as in the
Agreement, unless otherwise defined herein.
Now, therefore, in consideration of the premises, the mutual covenants contained
herein and the mutual benefits derived therefrom, the Corporation and the
Executive hereby agree as follows:
1. Effective as of the date of this Amendment, the first sentence of
Section 1.2(a) of the Agreement is hereby amended so as to read in its entirety
as follows:
“For the remainder of the Employment Period, the Corporation shall pay the
Executive a base salary of nine hundred thousand dollars ($900,000).”
2. Except as specifically set forth herein, the Agreement shall continue in full
force and effect in accordance with its terms.
3. The provisions of this Amendment shall be construed and enforced in
accordance with the laws of the State of Texas, without regard to any otherwise
applicable principles of conflicts of laws.
In witness whereof, the Corporation and the Executive have executed and
delivered this Amendment as of the date first above written.

                  Willbros United States Holdings, Inc.         (formerly
Willbros USA, Inc.)    
 
           
/s/ Robert R. Harl
 
Robert R. Harl
  By:   /s/ Gordon Hagendorf
 
Name: Gordon Hagendorf    
 
      Title:   VP Human Resources    

 

 